DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-29, 31 and 32 are objected to because of the following informalities:  In the preambles of claims 21-29, 21 and 32, the phrase “a spray pattern” should be changed to “a desired spray pattern” in order to maintain the proper preamble and antecedent basis.  This appears to have been a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, lines 8 and 9, the phrase “a desired spray pattern” raises double inclusion issues and antecedent basis issues, since such a recitation has already been positively recited in line 1 of claim 20.  It is suggested that the phrase is changed to --the desired spray pattern--.
In claim 20, line 9, the phrase “a spray system” raises double inclusion issues and antecedent basis issues, since such a recitation has already been positively recited in line 1 of claim 20.  It is suggested that the phrase is changed to --the spray system--.
In claim 30, the preamble is improper and indefinite since it recites “The spray system according to claim 20”, however claim 20 recites a method claim in the preamble.  The preamble of claim 30 should be changed to --The method of creating a spray pattern in a spray system according to claim 20--.

Allowable Subject Matter
Claims 33 and 34 are allowed.
Claims 20-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance of claims 33 and 34:  The prior art did not teach or suggest a method for a spray system as claimed by the applicant, specifically a method comprising the steps of coupling a registration plate with the motion inducer; coupling first and second nozzles with the registration plate; mounting a first flow control unit on the second frame; fluidly coupling the first flow control unit with a fluid source and the first and second nozzles; delivering a fluid from the fluid source to the first and second nozzles when the first flow control unit is in an on position; ceasing delivery of the fluid from the fluid source when the first flow control unit is in an off position; inducing motion to the registration plate during the delivery of fluid to the first and second nozzles by the first flow control unit to create droplet separation as the fluid exits the first and second nozzles; and isolating the first flow control unit from the motion induced to the registration plate due to the mounting of the first flow control unit on the second frame, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Telge ‘431, Kubacak et al ‘297, Kubacak ‘369 and Kubacak ‘274.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752